Citation Nr: 0104313	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  00-01 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received with 
respect to basic eligibility for receipt of VA compensation 
benefits.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The appellant was in a delayed enlistment program from July 
1983 to March 1984 but had no active duty service or military 
training.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought.

FINDINGS OF FACT

1.  By a decision dated November 19, 1992, the Board denied 
entitlement to service connection for a psychiatric condition 
because the claimant did not have qualifying service for the 
purpose of establishing basic eligibility to veteran's 
benefits.

2.  Since November 1992, the claimant has submitted no new 
and material in that it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 19, 1992 Board decision which denied basic 
entitlement for receipt of VA compensation benefits is final.  
38 U.S.C.A. § 7103 (West 1991); 38 C.F.R. § 20.1100 (2000). 

2.  New and material evidence to reopen the claim for basic 
eligibility for entitlement for receipt of VA compensation 
benefits has not been received.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By decision of November 19, 1992, the Board denied 
entitlement to service connection for a psychiatric condition 
because the claimant did not have qualifying military service 
for the purpose of establishing basic eligibility to 
veteran's benefits.  The Board notes that although the issue 
in that case was inartfully structured as a claim of 
entitlement to service connection for a psychiatric 
condition, the actual issue was directed to whether the 
claimant had qualifying service for the purpose of 
establishing basic eligibility to veteran's benefits.  Unless 
the Chairman of the Board orders reconsideration, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 1991 
& Supp. 2000); 38 C.F.R. § 20.1100(a) (2000).

Although the RO characterized the issue in the current appeal 
in terms of whether new and material evidence has been 
received to warrant reopening a claim of entitlement to 
service connection for a psychiatric condition, the RO 
clearly addressed the claim in terms of whether the claimant 
had qualifying military service.  Moreover, the RO provided 
pertinent regulations and rationale.  The claimant was 
afforded the opportunity to address the matter from that 
perspective.  Accordingly, any error by the RO in these 
regards is harmless and the appellant was not prejudiced.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The law provides that the prior Board decision cannot be 
modified unless evidence submitted in support of the 
appellant's claim to reopen is "new and material" pursuant to 
38 U.S.C.A. § 5108 (West 1991).

Pursuant to 38 U.S.C.A. § 5108 the appellant's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the appellant, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.  

Nevertheless, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.   38 C.F.R. § 3.156(a) 
(2000). 

The evidence of record at the time of the November 1992 
determination consisted of medical records as well as 
records, which were not disputed, that the claimant had no 
active duty or any military training.  The Board determined 
the appellant did not meet the legal requirements for basic 
eligibility for service connection, i.e., status as a 
"veteran", one who had qualifying service.

In the context of the current claim, the claimant essentially 
asserts that he is disabled but does not submit any evidence 
demonstrating that he had qualifying military service.  

When the case was previously decided in November 1992, the 
claim failed because the evidence did not demonstrate 
qualifying military service, namely, active military service 
or active duty for training.  The evidence recently submitted 
still fails to demonstrate qualifying military service.  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.

The appellant has submitted no evidence documenting that he 
had any active service, any active duty for training, or 
inactive duty training.  Based on the foregoing, the Board 
concludes that, inasmuch as no new and material evidence has 
been presented to reopen the previously disallowed claims, 
the prior decision remains final.  Accordingly, the on appeal 
must be denied.


ORDER

New and material evidence not having been submitted to reopen 
basic eligibility for receipt of VA compensation benefits, 
the appeal is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

